Citation Nr: 1029160	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  07-18 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for quadriplegia as secondary to 
service-connected traumatic arthritis of the right ankle and 
residuals of a shell fragment wound with fracture of the right 
tallus and malleolus (quadriplegia as secondary to service-
connected right ankle disability).

2.  Entitlement to service connection for quadriplegia as 
secondary to service-connected right ankle disability.

3.  Entitlement to an evaluation in excess of 50 percent 
disabling for posttraumatic stress disorder (PTSD), prior to 
November 30, 2007. 

4.  Entitlement to an evaluation in excess of 70 percent 
disabling, from November 30, 2007, forward.

5.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 
1971.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from September 2006 and September 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In April 2009, the Veteran testified in a personal hearing before 
the undersigned Veterans Law Judge.  A copy of the hearing 
transcript is associated with the claims file.

After reviewing the contentions and evidence of record, the Board 
finds that the issues on appeal are more accurately stated as 
listed on the title page of this decision.

The issues of service connection for a right elbow 
disability as secondary to service-connected shrapnel 
wound disability, service connection for a bilateral foot 
disability as secondary to service-connected shrapnel 
wound disability, and service connection for a right upper 
extremity disability have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The Board notes that the hearing transcript indicated 
service connection for hearing loss as an additional 
claim.  However, this issue has already been adjudicated 
by the AOJ and the Veteran is assigned a noncompensable 
evaluation for bilateral hearing loss.  To the extent that 
the Veteran is submitting a claim for an increased rating 
for his bilateral hearing loss, the matter is referred to 
the AOJ for appropriate action (if needed).


FINDINGS OF FACT

1.  An unappealed June 1982 Board decision denied service 
connection for Quadriplegia as secondary to service-connected 
right ankle disability.

2.  The evidence pertaining to the Veteran's quadriplegia as 
secondary to service-connected right ankle disability received 
since the June 1982 Board decision was not previously submitted, 
relates to an unestablished fact that is necessary to 
substantiate the claim, is neither cumulative nor redundant, and 
raises a reasonable possibility of substantiating the claim.

3.  The Veteran's quadriplegia was proximately due to and the 
result of his service-connected right ankle disability.

4.  Prior to November 30, 2007, the Veteran's PTSD resulted in 
serious social impairment with deficiencies in areas such as 
family relations, judgment, thinking and mood due to impairment 
of mood and affect, some hallucinations, impaired impulse control 
manifested by irritability, and difficulty adapting to stressful 
circumstances, such as being in crowds or around people; his PTSD 
was not manifested by total occupational and social impairment.

5.  From November 30, 2007, forward, the Veteran's PTSD was not 
manifested by total occupational and social impairment with gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to time 
or place, memory loss for names of close relatives, or own name.

6.  It is at least as likely as not that the Veteran is unable to 
obtain or maintain substantially gainful employment solely as a 
result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The June 1982 Board decision that denied service connection 
for quadriplegia as secondary to service-connected right ankle 
disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1100 (2009).

2.  Evidence received since the June 1982 Board decision is new 
and material, and the Veteran's claim for service connection for 
quadriplegia as secondary to service-connected right ankle 
disability is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

3.  The criteria for service connection for quadriplegia as 
secondary to service-connected right ankle disability have been 
met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2009).

4.  The criteria for a 70 percent evaluation, but no higher, for 
the Veteran's service-connected PTSD, prior to November 30, 2007, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.130, Diagnostic Code 9411 (2009).

5.  The criteria for an evaluation in excess of 70 percent 
disabling for the Veteran's service-connected PTSD, from November 
30, 2007, forward, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.130, Diagnostic Code 
9411 (2009).

6.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. §§ 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  Hence, before reaching the question of 
whether service connection is warranted, the Board must first 
determine whether the claim may be reopened.  See Elkins v. West, 
12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. 
§ 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted 
to agency decision makers which is neither cumulative nor 
redundant, and which by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) 
has clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing with 
a claim for service connection; however, it is the specified 
bases for the final disallowance that must be considered in 
determining whether the newly submitted evidence is probative.  
Such evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that last 
final disallowance of the claim.  The evidence to be considered 
in making this new and material determination is that added to 
the record since the last final denial on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  

The Board notes that even though the RO's May 2007 statement of 
the case reopened the Veteran's previously denied claim and 
proceeded to deny it on the merits, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See Jackson v. 
Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 
5108, 7105(c)).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the claim.  
Only if the Board determines that new and material evidence 
sufficient to reopen the claims has been received, will the Board 
proceed to address the merits.  Otherwise, the analysis ends with 
a decision to not reopen the claims.

In this case, a June 1982 Board decision denied service 
connection for quadriplegia as secondary to service-connected 
right ankle disability.  From the face of the June 1982 Board 
decision, the bases for the denial of service connection for 
quadriplegia as secondary to service-connected right ankle 
disability was that the evidence did not establish a causal or 
etiological relationship between the Veteran's quadriplegia and 
his service-connected disability of the right ankle.  

The Veteran did not initiate an appeal of this decision; 
therefore, the June 1982 Board decision became final.  
38 U.S.C.A. § 7104.  

Based on the above, in order to reopen his claim, the record must 
show the receipt, since the June 1982 final disallowance, of non-
redundant and non-cumulative evidence establishing that the 
claimed disability, quadriplegia, is proximately due to or as a 
result of the Veteran's service-connected right ankle disability.

Since the June 1982 final disallowance, the Veteran submitted a 
letter from Dr. "C.P." from June 2006.  In his letter, Dr. 
C.P., the Veteran's treating physician at that time, indicated 
her review of the claims file and noted that the Veteran 
sustained injuries to his right ankle as a result of an explosion 
in service and subsequently fell from a roof and fractured his 
cervical spine after separation from service.  She opined that 
"it is more likely than not that the service connected ankle 
injury is directly related to the fall which rendered the veteran 
a quadriplegic."

This evidence was not previously submitted, relates to an 
unestablished fact that is necessary to substantiate the claim 
for service connection for quadriplegia as secondary to service-
connected right ankle disability.  The Board finds that the 
additional evidence is neither cumulative nor redundant, and 
raises a reasonable possibility of substantiating the claim.  

Thus, the Board finds that new and material evidence has been 
received, and the Veteran's claims for service connection for 
quadriplegia as secondary to service-connected right ankle 
disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Service Connection

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  "To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement."  Holton v. Shinseki, 557 
F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Additionally, service connection may be granted, on a secondary 
basis, for a disability which is proximately due to or the result 
of an established service-connected disorder.  38 C.F.R. § 3.310 
(2009).  Similarly, any increase in severity of a non-service-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due to 
the natural progress of the non-service-connected disease, will 
be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  
In the latter instance, the non-service-connected disease or 
injury is said to have been aggravated by the service-connected 
disease or injury.  38 C.F.R. § 3.310.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical status generally do not constitute 
competent medical evidence.  Grottveit v. Brown, 5  Vet. App. 91, 
93 (1993).

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has 
emphasized that when a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility determination 
as to whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

The evidence does not show, nor has the Veteran ever alleged, 
that his quadriplegia was incurred during active military 
service.  Instead, the Veteran contends that service connection 
is warranted for his quadriplegia because it is related to the 
injury to his right ankle during service.  The Veteran asserts 
that his quadriplegia occurred following an incident in 1971, 
when he felt a shock of pain in his right ankle, causing him to 
fall off a two-story structure.

While the service treatment records do not contain any indication 
that the Veteran incurred quadriplegia during service, the 
evidentiary record contains several medical opinions which 
suggest that the Veteran's quadriplegia is related to his 
service-connected right ankle disability.

A service treatment record from June 1970 indicated that the 
Veteran was injured when a booby trap exploded near the Veteran 
while he was on active duty in Southeast Asia in April 1970.  He 
was initially treated with debridgement of the right ankle, among 
other areas of his legs.  He retained metal fragments in both the 
right and left feet and ankles.  In June 1970, the Veteran was 
still having minimal pain in the lateral aspect of the right 
ankle with positive Tinel's sign on tapping in the scar with 
radiation of pain to the lateral aspect of the right foot.  At 
that time, however, he was able to walk with minimal difficulty 
with satisfactory progression of healing of the fractures in the 
right foot.

Another service treatment record from October 1970 indicated that 
the Veteran had pain and swelling of his right ankle since he was 
wounded in the Republic of Vietnam.

After separation from service in February 1971, the Veteran was 
granted service connection for traumatic arthritis of the right 
ankle and residuals of a shell fragment wound with fracture of 
the right tallus and malleolus, among other disabilities 
resulting from the booby trap explosion.  He was awarded a 10 
percent evaluation for his right ankle disability, effective the 
date following separation from service, February 12, 1971.

At this juncture, the Board finds that the Veteran's account of 
the incident leading to his quadriplegia has remained highly 
consistent throughout the record.  The Veteran has repeatedly 
recounted, in detail, the events of March 9, 1971.  He first 
detailed the incident in 1971 and after numerous, consistent 
accounts since then, the Veteran again testified of the same 
events in an April 2009 hearing before the undersigned.  While 
few, minor details of the incident accounts have changed over 
time, the significant details of the March 9, 1971 incident have 
remained consistent.

In summary of the various accounts, the Veteran reported that on 
March 9, 1971, approximately 26 days after separation from 
service, he was working on the second story of a building.  As he 
was walking on a lintel, he felt an excruciating pain, also 
described as a "shock," to his right ankle.  He lifted his 
right foot to relieve the pain.  After the pain subsided, the 
Veteran took another step and felt the same pain and shock.  He 
lifted his foot to relieve the pain a second time, lost his 
balance, and fell from the roof of the second story.  
Subsequently, the Veteran fractured his neck at C5-6 and has 
diagnosed quadriplegia.

Indeed, the Veteran himself agreed, during the April 2009 
hearing, that the incident occurred merely 26 days after his 
discharge from active duty and he did not have the chance to 
adapt to his service-connected disabilities, specifically his 
right ankle disability.  Hearing transcript at 10.  As he was 
still adjusting to his disabilities, the testimony suggests that 
had the accident occurred just a couple of years after separation 
from service, the Veteran may have been able to adapt and not 
fallen off the roof.  Id. at 10-11.

As noted above, the evidentiary record contains several medical 
opinions which suggest that the Veteran's quadriplegia is related 
to his service-connected right ankle disability.

Dr. "G.P.," the Veteran's treating physician at that time, 
submitted a statement in February 1977.  He stated, "[d]ue to 
the partial range of the right ankle motion and the external 
malleolus scar evident of the mine trauma in service, this could 
have been a factor in the loss of footing and in contributing to 
his fall and subsequent neck injury."

In February 1977, Dr. G.P. testified before the Board and further 
testified that the Veteran's right ankle disability contributed 
to the Veteran's injury.  He testified, "[i]t would seem to me 
that not only did the shrapnel in the areas where they are, which 
are near the joints in his foot and ankle and knees, but also the 
scar tissue that's there - it's tangible, but it's also 
definite."

Similarly, in November 1978, Dr. "J.G.," chief of the Spinal 
Cord Injury Service at the VA hospital in Tampa, Florida, 
submitted a letter in support of the Veteran's claim.  He noted 
that at the time of discharge from the hospital, the Veteran had 
partial ankylosis of the right ankle secondary to the shrapnel 
wound.  Dr. J.G. stated, "I surmise from the above that there is 
some direct relationship between the injury [the Veteran] 
sustained before discharge from the service and the final injury 
which resulted in paralysis."

Most recently, in June 2006, the Veteran's treating physician at 
this time, Dr. "C.P.," submitted a statement to the RO.  She 
indicated that she reviewed the claims file and noted the 
Veteran's right ankle injury.  She noted that by June 1970, all 
of the soft tissue wounds had healed the Veteran's only 
complaints were referable to the right ankle.  Dr. C.P. also 
referenced an orthopedic examination conducted in October 1970, 
while the Veteran was still in service, which revealed that the 
Veteran complained of pain posterior to the right lateral 
malleolus with prolonged walking and standing.  There was also 
intermittent "foot drop" of the right foot noted.  

Based on the above, Dr. C.P. concluded, "I concur with the 
previously submitted medical opinions from Dr. [J.G.], the 
previous Chief of Spinal Cord Injury at Tampa VAMC and Dr. 
[G.P.], Primary Care Physician.  As a result of his service 
connected ankle injury, the veteran lost his balance while 
working on a construction site, fell from a roof and fractured 
his cervical spine."  She ultimately opined that in her medical 
opinion, "it is more likely than not that the service connected 
ankle injury is directly related to the fall which rendered the 
Veteran a quadriplegic."

Taken together, these medical opinions provide probative evidence 
in support of the Veteran's claim for service connection for 
quadriplegia as secondary to service-connected right ankle 
injury.  Based on the foregoing, the Board finds the 
preponderance of the evidence shows the Veteran's quadriplegia is 
related to his service-connected right ankle disability.  Indeed, 
the evidentiary record contains various pieces of competent 
medical evidence, which relate the Veteran's quadriplegia to his 
service-connected disability and are considered the most 
competent and probative evidence of record.

Upon review of the additional evidence of record, including the 
Veteran's Social Security Administration records, Workers' 
Compensation records, and VA treatment reports, the Board finds 
that these records do not provide evidence relevant to the 
Veteran's claim for service connection for quadriplegia as 
secondary to service-connected right ankle disability.  The Board 
notes that the Veteran is and has been receiving Social Security 
benefits as the Social Security Administration has found that the 
Veteran is unemployable due to his quadriplegia.  While Social 
Security Administration records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See 
Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

The Board concludes that the preponderance of the medical 
opinions of record, combined with the Veteran's highly consistent 
and credible statements and testimony of the March 9, 1971 
incident, support a finding that the Veteran's quadriplegia is 
related to his service-connected right ankle disability.

In summary, and for the reasons and bases set forth above, the 
Board finds that service connection for quadriplegia is 
warranted, as secondary to the Veteran's service-connected right 
ankle disability.  In making this determination, all reasonable 
doubt has been resolved in favor of the Veteran, and the claim 
for service connection for quadriplegia as secondary to service-
connected right ankle disability is granted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Increased Rating

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function, will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
concerning VA benefits, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board 
has considered the determinations in Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 
(2007), and whether the veteran is entitled to an increased 
evaluation for separate periods based on the facts found during 
the appeal period.  In Fenderson, the U.S. Court of Appeals for 
Veterans Claims (Court) held that evidence to be considered in 
the appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of the 
disorder.  In that decision, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed with, 
it was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  Id. at 126.  Hart appears to extend Fenderson 
to all increased evaluation claims.

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life, including 
employment.  38 C.F.R. § 4.10.

Service connection was established for PTSD in a September 2006 
rating decision.  The Veteran was assigned a 50 percent 
disability evaluation, effective the date of claim, May 9, 2007.  
In an April 2008 rating decision, the Veteran's evaluation for 
PTSD was increased to 70 percent disabling, effective November 
30, 2007.

The Veteran's PTSD is rated under Diagnostic Code 9411.  See 38 
C.F.R. § 4.130.  A 50 percent evaluation contemplates 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

Under Diagnostic Code 9411, a 70 percent evaluation is warranted 
where there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical obscure, or 
irrelevant speech; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule 
that addresses service-connected psychiatric disabilities is 
based upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-
IV contains a Global Assessment of Functioning (GAF) scale, with 
scores ranging between zero and 100 percent, representing the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-illness.  
Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned 
when there are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but when the individual is functioning pretty well 
and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are 
moderate symptoms (like flat affect and circumstantial speech, 
and occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is 
some impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission must be 
considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation 
must be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the moment of 
the examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule. Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  The use of descriptive terminology by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision.  38 
U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The Board will first determine whether an evaluation in excess of 
50 percent disabling is warranted for the Veteran's PTSD prior to 
November 30, 2007.  Upon review of the pertinent evidence, the 
Board finds that an evaluation of 70 percent disabling is 
warranted prior to November 30, 2007.

In a VA mental health outpatient note from May 2006, the Veteran 
reported chronic and severe symptoms of PTSD, including 
intermittent nightmares, intrusive thoughts, isolation/avoidance 
of people, hypervigilence, startle reflex, anger issues, and not 
feeling comfortable in crowds.  The Veteran also reported that 
little things upset him.  As a result, he had few social contacts 
and his PTSD symptoms affected his daily social functioning.  The 
psychiatrist concluded that the Veteran's PTSD symptoms continue 
to be chronic and severe and affect social functioning.  At that 
time, the Veteran was assigned a GAF score of 49, reflecting 
serious PTSD symptoms and serious impairment in social 
functioning.

In a July 2006 psychiatric outpatient treatment note, the Veteran 
reported mood irritability, anger control issues, sleep 
disturbances of a few hours per night, nightmares, intrusive 
thoughts, startle reflex, and hypervigilence.  During the 
examination, the Veteran was fully oriented and cooperative, 
however, he also indicated that his PTSD continued to affect day-
to-day functioning.  He was assigned a GAF score of 49.

The Veteran underwent a VA examination for his PTSD in August 
2006.  There, the Veteran reported that he continues to have 
nightmares with war content at least two or three times a week.  
He also reported that he finds it difficult to concentrate and 
generally, his sleep has been poor.  The Veteran stated, "I get 
very jumpy.  I don't have many friends and, if I'm with a bunch 
of people, I watch where I'm sitting.  I am not sociable, not 
even with my own children."  At that time, the Veteran indicated 
that his marriage was officially dissolved in 1986 after 18 years 
but that his wife has continued to live with him.  He also denied 
any particular suicidal preoccupation and stated that he never 
attempted suicide.

Upon mental status examination, the examiner noted that the 
Veteran was not unduly elated or depressed and had an appropriate 
affect with relevant and goal-directed thought processes.  
However, the Veteran admitted to some auditory hallucinations, 
particularly hearing the voice of his father who was also injured 
in war and with whom he has some emotional issues.  Ultimately, 
the examiner concluded that the Veteran's PTSD symptoms have 
impaired his quality of life due to his irritability and some 
social isolation, which was indicated by the Veteran himself, as 
well as his family.  The Veteran was assigned a GAF of 50, 
indicating serious impairment in social and occupational 
functioning.

A mental status examination from September 2006 indicated that 
the Veteran does not leave home to socialize or interact with 
others and stated, "I don't leave the house to do anything 
except to go to doctor meetings."  

An April 2007 mental health note indicated that the Veteran was 
fully oriented but had an irritable mood.  He continued to have 
intrusive daytime thoughts and nightmares.  The Veteran stated 
that he isolates from people and prefers to be by himself.  He 
was assigned a GAF of 49.  Later that same month, a progress note 
indicated that the Veteran discussed his isolation, emotional 
withdrawal, and poor sleep due to being easily aroused and 
triggered by environment.  With respect to the family dynamic in 
the home, the note indicated that there was a breakdown in 
communication.

In a May 2007 mental health note, the Veteran's PTSD symptoms 
remained consistent from April 2007.  He had recurring 
nightmares, intrusive thoughts, isolation and avoidance 
behaviors, startle reflex, hypervigilence, and reduced 
frustration tolerance.  At that time, the Veteran's GAF was 
reduced to 45.

Vet Center treatment records from January 2006 to May 2007 
reflect similar symptoms to the above evaluations.  

The Board has also reviewed the Veteran's Social Security 
Administration records, as well as Workers' Compensation records.  
These records do not provide additional evidence relevant to the 
Veteran's claim for higher evaluations of his PTSD.

Overall, the Board finds that the Veteran's PTSD symptomatology 
has more nearly approximated the criteria for a 70 percent rating 
under Diagnostic Code 9411, prior to November 30, 2007.  While it 
is difficult to separate the Veteran's service connected PTSD 
from his other problems, the Veteran has consistently been 
assigned a GAF from 45 to 50, indicating PTSD symptoms that 
seriously impair his social functioning.  In addition, the 
medical evidence establishes that the Veteran's PTSD resulted in 
serious social impairment with deficiencies in areas such as 
family relations, judgment, thinking and mood due to impairment 
of mood and affect, occasional hallucinations, impaired impulse 
control manifested by irritability, and difficulty adapting to 
stressful circumstances, such as being in crowds or around 
people.

Thus, an evaluation of 70 percent disabling for the Veteran's 
service-connected PTSD, prior to November 30, 2007, is warranted 
and to this extent, the Veteran's claim should be granted.

The Board further finds that the criteria for a 100 percent 
schedular rating for PTSD, prior to November 30, 2007, have not 
been met.  The evidence of record does not show that the Veteran 
has experienced symptoms such as gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent danger 
of hurting self or others, disorientation to time or place, or 
memory loss for names of close relatives, own occupation, or own 
name.

From November 30, 2007, forward, the Veteran disability picture 
does not warrant an evaluation in excess of 70 percent disabling.

In April 2008, the Veteran was afforded a VA examination of his 
PTSD.  There, he admitted that over the last two years, his PTSD 
cluster of symptoms has become worse.  He stated, "I got cameras 
all around the house, I'm so worried about security.  I'm staying 
in my room all the time.  I'm very irritable with my wife and 
kids.  I don't associate with my neighbors, I have a difficult 
time finding any new friends, my social life is more 
restricted."  The Veteran also described a decreased interest in 
activities and difficulty in expressing feelings, especially any 
friendly or loving feelings.  He reported that he has nightmares 
on an average of three times a week, and in the daytime, he 
dwells back on memories of Vietnam, which come back in an 
intrusive fashion, and lead to problems with concentration.

The Veteran reported that he has been married to his wife for 40 
years, and includes the fact that they were divorced once, then 
remarried.  He stated that he doesn't have much patience with his 
grandchildren and denied membership in any group in the 
community.  The Veteran also indicated that he has had suicidal 
thoughts, but no attempts at suicide.  The April 2008 examiner 
noted that the Veteran's PTSD symptoms, since the last 
examination in August 2006, have increased in terms of increasing 
irritability and social isolation and withdrawal, providing 
evidence that supports the 70 percent determination.

Upon mental status examination, the examiner noted that the 
Veteran was alert and cooperative, his affect was appropriately 
tense, slightly depressed, with constricted range.  His thought 
processes were relevant and goal oriented, his memory was 
adequate, and he denied any delusions or hallucinations, but 
admitted to mood swings in terms of "being agitated," and 
having excessive worrying.  The examiner assigned the Veteran a 
GAF score of 45, reflecting major impairment in family relations, 
and mood, resulting in social isolation.

Testimony from the April 2009 hearing provided limited evidence 
with respect to the Veteran's claim for higher evaluations of his 
PTSD.  The Veteran testified that he is "kinda depressed all the 
time" and takes prescription drugs.  Hearing transcript at 4.  
He stated that he doesn't sleep at night and that he has 
nightmares three or four nights a week.  He reported that he 
sleeps in a room by himself because his wife does not like to 
hear the Veteran's loud noises.  Id.  The Veteran also noted that 
he put up security systems at his house, but he mostly stays in 
his room.  He does not have a lot of activities, but when he does 
leave his house, he tends to go to places where he is not 
bothered with people.  Id. at 6.

The Veteran's wife testified that she and the Veteran have been 
together for a total of 42 years but also stated, "[w]e've had 
our times."  Id. at 23.

The Veteran's disability picture more nearly approximates an 
evaluation of 70 percent disabling for his PTSD, from November 
30, 2007, forward.  The evidence since that time has reflected 
PTSD symptoms that have resulted in major social impairment with 
deficiencies in areas such as family relations, mood, impaired 
impulse control manifested by irritability, and difficulty 
adapting to stressful circumstances, resulting in social 
isolation.

A rating higher than 70 percent disabling for the Veteran's PTSD 
is not warranted, from November 30, 2007, forward, as the 
evidence does not demonstrate that the Veteran has experienced 
symptoms such as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, grossly 
inappropriate behavior, persistent danger of hurting self or 
others, disorientation to time or place, or memory loss for names 
of close relatives, own occupation, or own name.

Based on the evidence of record, which shows serious impairment 
in social functioning with deficiencies in areas such as family 
relations, mood, impaired impulse control, and difficulty 
adapting to stressful circumstances resulting in social 
isolation, the Veteran is appropriately rated at 70 percent 
disabling for his service-connected PTSD, from November 30, 2007, 
forward.  The preponderance of the evidence of record is against 
a grant of a 100 percent rating for PTSD, and his claim as to the 
period from November 30, 2007, forward, must be denied.  The 
evidence during this period is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A.  § 5107(b); 38 
C.F.R. § 3.102 (2009).

The Board now turns to whether extraschedular is warranted in 
this case.  To accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field station 
is authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as 
practicable, upon the average impairments 
of earning capacity with the additional 
proviso that the Secretary shall from time 
to time readjust this schedule of ratings 
in accordance with experience. To accord 
justice, therefore, to the exceptional case 
where the schedular evaluations are found 
to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and 
Pension Service, upon field station 
submission, is authorized to approve on the 
basis of the criteria set forth in this 
paragraph an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to the 
service- connected disability or 
disabilities. The governing norm in these 
exceptional cases is: A finding that the 
case presents such an exceptional or 
unusual disability picture with such 
related factors as marked interference with 
employment or frequent periods of 
hospitalization as to render impractical 
the application of the regular schedular 
standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  The Court stated that 
the RO or the Board must first determine whether the schedular 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the Veteran's disability level 
and symptomatology, the assigned schedular evaluation is 
adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an 
extraschedular rating under 3.321(b)(1) is only warranted where 
there is evidence that the disability picture presented by the 
Veteran would, in that average case, produce impairment of 
earning capacity beyond that reflected in the rating schedule or 
where evidence shows that the Veteran's service-connected 
disability affects employability in ways not contemplated by the 
rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned 
by a particular veteran are not considered relevant in the 
calculation of the average impairment of earning capacity for a 
disability, and contemplate that veterans receiving benefits may 
experience a greater or lesser impairment of earning capacity 
than average for their disability.  The Thun Court indicated that 
extraschedular consideration cannot be used to undo the 
approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance.  However, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
addressing referral where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board finds all aspects of the Veteran's PTSD impairment are 
adequately encompassed in the assigned schedular rating, and 
finds no unusual aspects of his PTSD disability not addressed in 
the schedular criteria.  

As the assigned schedular evaluation is adequate, there is no 
basis for extraschedular referral in this case.  See Thun, 22 
Vet. App. 111, 114-15 (2008).  The Board further observes that 
there is no evidence of any unusual or exceptional circumstances, 
such as marked interference with employment or frequent periods 
of hospitalization related to the service-connected PTSD 
disability at issue, that would take the Veteran's case outside 
the norm so as to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16.  A finding of total disability is 
appropriate" when there is present any impairment of mind or 
body which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a)(1), 4.15.

In this case, the Veteran contends that he is unable to maintain 
substantially gainful employment due to his service-connected 
disabilities, specifically his quadriplegia, which has been 
service-connected above.  The Veteran is also service-connected 
for posttraumatic stress disorder (PTSD), residuals of a shrapnel 
wound of the left foot and ankle, type II diabetes mellitus, 
traumatic arthritis of the right ankle and residuals of a shell 
fragment wound with fracture of the right tallus and malleolus, 
tinnitus, residuals of a fracture of the right fibula, bilateral 
hearing loss and multiple fragment wound of the right shoulder, 
abdomen, and both legs.  

Currently, the Veteran's overall combined disability rating is 90 
percent.

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the veteran is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that if 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The United States Court of Appeals for Veterans Claims (Court) 
has stated: 

In determining whether [an] appellant is 
entitled to a total disability rating based 
upon individual unemployability, the 
appellant's advancing age may not be 
considered.  See 38 C.F.R. § 3.341(a); 
Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992).  The Board's task [is] to determine 
whether there are circumstances in this 
case apart from the non-service-connected 
conditions and advancing age which would 
justify a total disability rating based on 
unemployability.  In other words, the BVA 
must determine if there are circumstances, 
apart from non-service-connected 
disabilities, that place this veteran in a 
different position than other veterans with 
an 80 percent combined disability rating.  
See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there is a need to discuss whether the standard 
delineated in the controlling regulations is an "objective" one 
based on the average industrial impairment or a "subjective" 
one based upon the veteran's actual industrial impairment.  In a 
pertinent precedent decision, the VA General Counsel concluded 
that the controlling VA regulations generally provide that 
veterans who, in light of their individual circumstances, but 
without regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria include a 
subjective standard.  

As further observed by the VA General Counsel, 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VAOPGCPREC 75-91.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the [service-
connected] condition is less than 100%, and only asks for TDIU 
because of 'subjective' factors that the 'objective' rating does 
not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994).  In evaluating a veteran's employability, consideration 
may be given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not to 
his age or impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation in 
the community where the veteran resides."  Moore v. Derwinski, 1 
Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. § 
4.16(a), "Marginal employment shall not be considered 
substantially gainful employment."  

In Moore, 1 Vet. App. at 359, the Court further discussed the 
meaning of "substantially gainful employment."  The Court noted 
the following standard announced by the United States Court of  
Appeals for the Federal Circuit in Timmerman v. Weinberger, 510  
F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a 
total 'basket case' before the courts find 
that there is an inability to engage in 
substantial gainful activity.  The question 
must be looked at in a practical manner, 
and mere theoretical ability to engage in 
substantial gainful employment is not a 
sufficient basis to deny benefits.  The 
test is whether a particular job is 
realistically within the physical and 
mental capabilities of the claimant. 

As explained above, a veteran with only one service-connected 
disability must be rated at 60 percent disabled or more by that 
disability.  If there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  

The Board notes that the Veteran has been granted service 
connection for his quadriplegia as secondary to his right ankle 
disability, as discussed above, and his service-connected 
quadriplegia is included in the current discussion of TDIU.  Even 
without a disability rating for his service-connected 
quadriplegia, the Veteran meets the minimum schedular criteria 
for TDIU as he is service connected for PTSD rated at 70 percent 
disabling.

Where a veteran meets the schedular criteria for consideration of 
unemployability under 38 C.F.R. § 4.16(a), the only remaining 
question is whether the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.

In determining unemployability status, the existence or degree of 
non-service-connected disabilities or previous unemployability 
status will be disregarded where the required percentages for 
service-connected disabilities are met and the service-connected 
disabilities are found to render the veteran unemployable.  38 
C.F.R.  § 4.16(a).  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain and 
keep employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  

As previously discussed, the Veteran underwent a VA examination 
for his PTSD in August 2006.  After a thorough mental status 
examination, the examiner concluded that the Veteran's PTSD 
symptoms have impaired his quality of life due to his 
irritability and social isolation.  The examiner opined that the 
Veteran's "employment functioning probably would be affected by 
his [PTSD] symptoms only to a relatively minor degree, but that 
has to remain speculation because within three or four weeks 
after re-entering into civilian life, the veteran suffered an 
incapacitating physical injury which since that time has kept him 
unemployed and on Social Security Disability."

The Board finds that this opinion provides some probative value 
in support of the Veteran's claim for TDIU as it tends to suggest 
that the Veteran's incapacitating physical injury (his service-
connected quadriplegia) has kept him unemployed.
 
The Veteran was afforded a VA general medical examination in July 
2007, pursuant to this claim.  The VA examiner reviewed the 
claims file and performed a physical examination.  

During the examination, the Veteran reported that he has been a 
quadriplegic since the accident in 1971 and has not worked since 
1971 due to confinement to a wheelchair and other medical 
problems that have transpired since the accident.  The Veteran 
states that he has pain in both ankles (for which he is service 
connected), has a neurogenic bowel and bladder, and has much 
trouble accomplishing activities of daily living.  

The Veteran's legs are paralyzed and he states that he is able to 
lift the right and left arm slightly at the shoulder level, but 
cannot use any of his ten fingers.  The Veteran cannot bend the 
right wrist but can bend the left wrist slightly.  He cannot 
transfer from chair to bed or any other position without at least 
one person to assist.  

Historically, the Veteran graduated from high school, worked as a 
glazier, a cable telephone operator, and a commercial telephone 
operator before entrance into military service.  He has not 
worked since the accident in 1971.

Upon further examination, the examiner noted that the Veteran has 
been a quadriplegic since 1971 and has loss of bladder control.  
He has a neurogenic bladder and has required the use of a 
suprapubic catheter since 1971.  The Veteran is unable to 
urinate, has urinary and fecal incontinence, and erectile 
dysfunction as he is a quadriplegic.

Based upon the findings of the examination, the examiner 
concluded that the "veteran's spinal cord injury resulting in 
quadriplegia prevents him from obtaining and maintaining gainful 
physical and sedentary employment."  The examiner noted that 
both of the Veteran's arms and legs are paralyzed and he has been 
confined to a wheelchair since 1971.

This medical opinion provides probative evidence highly favorable 
to the Veteran's claim for TDIU.

Testimony in the April 2009 hearing, a VA examination for the 
Veteran's PTSD in April 2008, Social Security Administration 
records, Workers' Compensation records, and VA treatment reports 
have been reviewed by the Board.  However, this evidence does not 
provide evidence applicable to the criteria of a TDIU claim.  In 
this regard, as previously stated, the Board notes that the 
Veteran is and has been receiving Social Security benefits as the 
Social Security Administration has found that the Veteran is 
unemployable due to his quadriplegia.  While Social Security 
Administration records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

As noted, the Board has granted service connection for the 
Veteran's quadriplegia as secondary to service-connected right 
ankle disability.  The Veteran has submitted medical evidence 
that shows that his recently service-connected quadriplegia 
prevents him from working.  Based on this evidence, the Board 
finds that the preponderance of the evidence supports a finding 
that the Veteran is unable to secure or follow substantially 
gainful employment due to his service-connected quadriplegia.  

Therefore, entitlement to a total disability rating based upon 
individual unemployability is warranted.  In making this 
determination, all reasonable doubt has been resolved in favor of 
the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra. 

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in March 2006, July 
2006, and June 2007, and July 2008.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. 
App. 1 (2006); Vazquez-Flores v. Peake, 22 Vet App. 137 (2008); 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran has not 
made the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, and 
has not argued that any error or deficiency in the accomplishment 
of the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.


ORDER

New and material evidence has been received to reopen the claim 
for service connection for quadriplegia as secondary to service-
connected right ankle disability, and the claim is reopened.

Entitlement to service connection for quadriplegia as secondary 
to service-connected right ankle disability is granted, subject 
to the applicable laws and regulations concerning the payment of 
monetary benefits.

Entitlement to an evaluation of 70 percent disabling, but no 
higher, for PTSD, prior to November 30, 2007, is granted, subject 
to the applicable laws and regulations concerning the payment of 
monetary benefits.

Entitlement to an evaluation in excess of 70 percent disabling 
for PTSD, prior to or following November 30, 2007, is denied.

Entitlement to TDIU is granted, subject to the applicable laws 
and regulations concerning the payment of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


